Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 2, 2016

                                     No. 04-15-00596-CR

                                    Isidro Espinosa SOLIS,
                                           Appellant

                                               v.

                                     The State of TEXAS,
                                          Appellee-s

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR2691
                         Honorable Mary D. Roman, Judge Presiding


                                        ORDER


        Appellant’s counsel, Pat Montgomery, has filed a motion for extension of time requesting
an extension of time until December 9, 2016 to file the appellant’s brief. We grant the motion.
We order Pat Montgomery to file appellant’s brief by December 9, 2016. If counsel fails to file
the brief by the date ordered, we may order him to appear before this court to show cause why he
should not be held in contempt for failing to comply with the court’s order.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2016.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court